     Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

CHARLES J. SMITH,

                                  Plaintiff,
             v.                                                    9:18-CV-1107
                                                                    (DNH/DJS)

JAYNES, Corrections Officer,

                                  Defendant.


APPEARANCES:                                   OF COUNSEL:

CHARLES J. SMITH
96-A-6765
Plaintiff, Pro Se
Greene Correctional Facility
P.O. Box 975
Coxsackie, New York 12051

HON. LETITIA JAMES                             ERIK BOULE PINSONNAULT, ESQ.
New York State Attorney General                Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

     Numerous discovery issues have been raised with the Court by the pro se Plaintiff

and counsel for the Defendant, Correction Officer Jaynes. See Dkt. Nos. 88, 92, & 94-

100. As a result of these disputes, a telephone conference was held, on-the-record, on

December 21, 2020, wherein defense counsel and Mr. Smith appeared and had a full
     Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 2 of 8




opportunity to present their respective positions. At the close of the arguments I issued

several decisions on the record, in which, after applying the requisite legal standards, I

denied in part and granted in part the Letter-Motions pending before the Court. I also

provided further detail regarding my reasoning and addressed the specific issues raised

by the parties. A summary of the holdings made by the Court follows.

                            I. PLAINTIFF’S DEPOSITION

       As an initial matter, Defendant’s counsel seeks an order from this Court

compelling Plaintiff to attend and participate in his deposition, and notes that a previously

scheduled deposition did not go forward due to the objection of Plaintiff. Dkt. Nos. 96 &

100. Plaintiff explains that he did not go forward with his deposition because he was not

provided sufficient advanced notice that the deposition was to occur. Dkt. No. 92.

Plaintiff, however, has now assured the Court that he is prepared to proceed with his

deposition provided he is given sufficient notice. Accordingly, the Court hereby directs

that Plaintiff’s deposition by video be completed during the month of January, 2021. As

explained in detail during the telephone conference, it is Plaintiff’s obligation to be sworn

in and to participate in the deposition and to answer questions. Plaintiff is advised that

disagreement with any directive of security staff at the correctional facility at which the

deposition is scheduled is not a ground on which Plaintiff may refuse to answer

appropriate questions. The failure of Plaintiff to attend, be sworn, and answer appropriate

questions may result in sanctions, including dismissal of the action pursuant to FED. R.

CIV. P. 37. Objections made in good faith in accordance with governing rules are not
      Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 3 of 8




prohibited. In light of the foregoing, the Court hereby extends the discovery deadline in

this matter until January 31, 2021, solely for the purposes of completing Plaintiff’s

deposition and, as noted hereafter, to complete the in camera review of the Defendant’s

personnel file.

          II. DEPOSITION OF THE DEFENDANT AND NON-PARTIES

       Plaintiff has indicated his desire to depose Defendant Jaynes, as well as numerous

non-parties, and he has requested subpoenas to facilitate those depositions. Dkt. Nos. 94,

97, & 99. During the recently held telephone conference with the Court, however,

Plaintiff Smith acknowledged that he does not have the ability to hire a stenographer to

conduct those depositions. The Court explained to the pro se Plaintiff that the Court is

not authorized to expend court funds for this purpose. E.g. Mitchell v. Annucci, 2019 WL

6606116, at *6 (N.D.N.Y. Dec. 5, 2019) (“A litigant, even if granted in forma pauperis

(‘IFP’) status, does not have a right to conduct a deposition without bearing (1) the cost

of a deposition stenographer[,] (2) the daily attendance fee and mileage allowance that

must be presented to an opposing witness under Rule 45 of the Federal Rules of Civil

Procedure, or (3) the copying cost of any deposition transcripts” and “[u]nless and until

plaintiff . . . can establish that he is in a position to bear those costs . . . the Court will not

consider a motion for leave to conduct the requested depositions.”). In light of the

practical inability of Plaintiff to conduct a deposition, Plaintiff’s request in this regard is

denied.
      Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 4 of 8




        Plaintiff suggests that, in light of his inability to conduct depositions, he be granted

an opportunity to submit interrogatories to the non-parties, but the Court explained that

such interrogatories are limited to parties. FED. R. CIV. P. 33 (“[A] party may serve on

any other party no more than 25 written interrogatories”) (emphasis added). Therefore,

Plaintiff’s request to submit interrogatories is also denied.

                      III. DEFENDANT’S DISCOVERY RESPONSES

        Plaintiff notes his objections to many of the discovery responses submitted by

Defendant and his counsel, but during the discovery conference specifically pointed to

Defendant’s failure to provide his personnel file. Defendant’s counsel objected to the

production of the file out of concerns that it contains both personal and immaterial

information. In order to facilitate the discovery process in this case, but to simultaneously

protect Defendant against disclosure of personal and irrelevant information, the Court

hereby directs that Defendant’s counsel make arrangements for a bates stamped copy of

Defendant’s personnel file, including any disciplinary history that may be contained in

any other file, to be supplied to chambers for purposes of an in camera review. That

production shall occur within the next 30 days. The Court has reviewed the Defendant’s

remaining objections to Plaintiff’s discovery demands, and upholds those objections. 1




1
  All other pending requests for discovery by Plaintiff are denied for the reasons set forth during the Court’s
conference with the parties.
     Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 5 of 8




                         IV. APPOINTMENT OF COUNSEL

       Also pending is a Motion for Appointment of Counsel and to Stay Proceedings.

Dkt. No. 105. In Terminate Control Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the

Second Circuit reiterated the factors that a court must consider in addressing such

motions. In deciding whether to appoint counsel, the court should determine whether the

indigent’s position seems likely to be of substance. If the claim meets this threshold

requirement, the court should then consider a number of other factors in making its

determination. Terminate Control Corp. v. Horowitz, 28 F.3d at 1341 (citing Hodge v.

Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)).

       At the current time, Plaintiff fails to demonstrate his entitlement to appointment of

counsel. Courts cannot utilize a bright-line test in determining whether counsel should

be appointed on behalf of an indigent party. Hendricks v. Coughlin, 114 F.3d 390, 392-

93 (2d Cir. 1997). Instead, as noted, a number of factors must be carefully considered by

the Court in ruling upon such a motion. As a threshold matter, the Court should ascertain

whether the indigent’s claims seem likely to be of substance. If so, the Court should then

consider:

       The indigent’s ability to investigate the crucial facts, whether conflicting
       evidence implicating the need for cross examination will be the major proof
       presented to the fact finder, the indigent’s ability to present the case, the
       complexity of the legal issues and any special reason in that case why
       appointment of counsel would be more likely to lead to a just determination.

Terminate Control Corp. v. Horowitz, 28 F.3d at 1341 (quoting Hodge v. Police Officers,

802 F.2d at 61). This is not to say that all, or indeed any, of these factors are controlling
      Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 6 of 8




in a particular case. Rather, each case must be decided on its own facts. Velasquez v.

O'Keefe, 899 F. Supp. 972, 974 (N.D.N.Y. 1995).

       For purposes of this application, the Court will assume, without deciding, that the

case may be of substance. A review of the file in this matter reveals that the issues in

dispute are not overly complex. It appears to the Court as though, to date, Plaintiff has

been able to effectively litigate this action.

       While it is possible that there will be conflicting evidence implicating the need for

cross-examination at the time of the trial of this matter, as is the case in many actions

brought under 42 U.S.C. § 1983 by pro se litigants, “this factor alone is not determinative

of a motion for appointment of counsel.” Velasquez v. O'Keefe, 899 F. Supp. at 974. This

Court is unaware of any special reason why appointment of counsel at this time would be

more likely to lead to a just determination of this litigation. The Court therefore finds

that, based upon the existing record in this case, appointment of counsel is unwarranted.

       Nor is a stay of proceedings warranted here. The Second Circuit has recognized

that “the power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676

F.3d 83, 96 (2d Cir. 2012) (internal quotations and citations omitted). “The person

seeking a stay bears the burden of establishing its need.” Id. at 97. All outstanding

discovery issues have been resolved and new scheduling deadlines have been put in place.
      Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 7 of 8




This matter is ready to proceed. Plaintiff’s conclusory allegations that he cannot proceed

are no basis for a stay as all parties have a legitimate interest in the resolution of this case.

                                     V. CONCLUSION

       WHEREFORE, it is hereby

       ORDERED, that Defendant’s Letter-Motions to Compel Plaintiff’s deposition

(Dkt Nos. 96 & 100) are hereby GRANTED; and it is further

       ORDERED, that Plaintiff’s Motions to Depose Defendant and various non-party

witnesses, and to have the Court issue subpoenas to facilitate those depositions (Dkt. Nos

92, 94, 97, & 99) are DENIED; and it is further

       ORDERED, that Plaintiff’s Letter-Requests for Discovery and objecting to the

Defendant’s discovery responses (Dkt. Nos. 88 & 98) are GRANTED IN PART AND

DENIED IN PART as set forth above, and Defendant’s counsel is directed to provide a

bates stamped copy of his client’s personnel file to the Court for an in camera review

within the next thirty (30) days, but all other objections by Plaintiff to Defendant’s

discovery responses are DENIED; and it is further

       ORDERED, that the discovery deadlines in this case are extended until January

31, 2021, for the limited purpose of completing Plaintiff’s deposition and providing the

Defendant’s personnel file to the Court for an in camera review, and the deadline to

submit dispositive motions is hereby extended until March 31, 2021; and it is further

       ORDERED, that Plaintiff’s Motion for Appointment of Counsel and to Stay

Proceedings (Dkt. No. 105) is DENIED; and it is further
      Case 9:18-cv-01107-DNH-DJS Document 106 Filed 12/23/20 Page 8 of 8




       ORDERED, that the Clerk shall serve a copy of this Decision and Order on the

parties.

       IT IS SO ORDERED.

Dated: December 23, 2020
      Albany, New York
